Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 1. 	Claims 1-7, 9-17, 19-22 are presented for the examination. Claims 8, 18 are canceled. 
                                   Continued Examination Under 37 CFR 1.114  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2021 has been entered.
                                                Claim Rejections – 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or
any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and
requirements of this title.
[FP 7.05 and 7.05.015 with explanation provided]

2.	Claims 1, 11, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 11, 20 are directed to the abstract idea of advancing funds based on future retirement payments, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide
conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1,11, 20  recites, in part, a system for performing the steps of  user input that selects the link associated with the particular trigger string from the modified textual content at a  which corresponds to concepts identified as abstract ideas by the courts, such as intermediate settlement  Intellectual Ventures I LLC.v. Capital One Bank( USA), Int. Ventures v. Erie Indemnity I: ‘434 patent . All of these concepts relate to providing a vehicle valuation through the collection and use of vehicle information concept described in claims 1, 6, 11 is not meaningfully different than those economic concepts found by the courts to be abstract ideas.  The claim does not include additional elements that are sufficient to amount to significantly more  
both individually and as an ordered combination do not amount to significantly more than the
abstract idea
 


                                             Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 21  are rejected under 35 U.S.C. 103 as being unpatentable over Lopez(US 20110178973) in view of Sugimura(US 20080022213) and further in view of  Smith(US 20200097389 A1).

As to claim 1, Lopez teaches searching textual content for trigger strings that match trigger conditions specified by content augmentation rales (allows website administrators to textual content], col 1, In 65-67/ A rule specifies tag filters to narrow down a search within the response to a set of well-known or custom defined tags. With tag filters, only the content of specified tags is matched against the rule pattern [content augmentation rules], as opposed to matching the entire response content against the pattern.
The rule pattern specifies either a regular expression or a wildcard pattern for searching within the response content. The optional conditions collection specifies additional logical operations to perform if a pattern match is found within the response content. Within the conditions, a rule can check for certain values of HTTP headers or server variables. The action specifies what to do if the pattern match is found and all the rule conditions are evaluated successfully, col 3, In 30-48 / tag and evaluates it against the rule's pattern. Tag filters are specified within the filter ByTags attribute of the element of an outbound rule. For example, If an HTTP response contains an anchor tag such as, "link," then the rewrite rule pattern will be evaluated against the string, "/article.aspx?id=l.", col 9, In 24-54), the content augmentation rules including two or more content augmentation rules that target different development tool(Condition input is an arbitrary string that can include server variables and back-references to prior condition patterns and/or to rule patterns [content augmentation rules]. The condition pattern is a pattern to look for in the condition input, col 10, In 49-55/ A rewrite rule action[different development tool] is performed when the input string matches the rule pattern and the condition evaluation has succeeded (depending on rule configuration, either all conditions matched or any one or more of the conditions matched), col 10, In 57-67/ The rule pattern specifies either a regular expression or a wildcard pattern for searching within the response content, col 3, In 40-45/ The content rewriting system applies regular expressions or wildcard patterns to a response to locate and replace the content parts based on the rewriting logic expressed by outbound rewrite rules electing a particular trigger string that matches a particular trigger condition specified by a particular content augmentation rule (the system searches the response for HTML tags that are listed in the rule's tag filter and then takes the content of the URL attribute of that tag and evaluates it against the rule's pattern. Tag filters are specified within the filter By Tags attribute of the element of an outbound rule. For example, If an HTTP response contains an anchor tag such as, "link," then the rewrite rule pattern will be evaluated against the string,"/article.aspx?id=l.", col 9, In 40-55) ; modifying the textual content to Sink the particular trigger string to a particular development tool indicated by the particular content augmentation rule (Alternatively, if processing continues to block 250, the system matches and rewrites [modifying] the response based on matching expressions in free-match rules. This process is described further with reference to FIG. 4. Continuing in decision block 255, if there are more rule groups, then the system continues at block 260, else the system continues at block 265. If processing continues to block 260, the system prepares the output[link] of the current rule group as the input for the next rule group and loops to block 235 to select the next rule group, col 6, In 10-26, retrieving a rule list to determine if the HTML tag within the initial web content query response matches one or more rewriting rules, and storing a first modified output web content query response modified by a first rewriting rule to supply[link] as input to a next rewriting rule in an iterated sequence of rewriting rules, col 11,In 31-49/ modifying the textual content to link the particular trigger string to a particular development tool, since the matched string in web respond was rewritten to produce the modified web response which is sent to the next rule pattern), the link specifying a particular item that is dele named based upon the particular trigger (If processing continues to block 260, the system prepares the output [particular item] of the current rule group as the particular item] modified by a first rewriting rule to supply as input to a next rewriting rule in an iterated sequence of rewriting rules, col 11, In 31-49); responsive to input selecting the particular trigger string, activating the particular development tool based upon the particular item( Alternatively, if processing continues to block 250, the system matches and rewrites the response based on matching expressions in free-match rules. This process is described further with reference to FIG. 4. Continuing in decision block 255, if there are more rule groups, then the system continues at block 260, else the system continues at block 265. If processing continues to block 260, the system prepares the output of the current rule group as the input for the next rule group and loops to block 235 to select the next rule group., col 6, In 10-26/ store a first modified output web content query response modified by a first rewriting rule to supply as input to a next rewriting rule in an iterated sequence of rewriting rules; a rule execution component configured to execute one or more rewriting rules on a portion of the web content query response provided by the web content query response parsing component, col 11, In 40-56).
Lopez does not teach  textual content including a stack trace that reports code, the particular trigger string being a reference to particular application code of the application in the stack trace,  modifying the textual content to associate the particular trigger string with a link to a particular development tool, the link further specifying a particular item that includes or is associated with the particular application code; responsive to user input that selects the link associated with the particular trigger string from the modified textual content at a client, opening the particular application code in the particular development tool based upon the particular item specified by the link . However, Sugimura teaches textual content including a stack trace that stack trace] below "web-seminars for business managers" (at the first lower layer). The page P.sub.d about "advantages of introducing the SOX Act compliance solution" should be constructed at a layer below "introduction of our solutions" (at the second lower layer[stack trace] ). Furthermore, the page P.sub.g from which "a catalogue of the SOX Act compliance solution can be downloaded" should be constructed at a layer[stack trace] below the page P.sub.d about "advantages of introducing the SOX Act compliance solution", para[0005]/ the page P.sub.s about "introductory seminar on the SOX Act compliance" as a link source and the page P.sub.g from which "a catalogue of the SOX Act compliance solution can be downloaded" as a link target, para[0007], ln 1-6/ notice link A and the notice link B stored in the link format storage section 41. The page generation section 49 inserts the notice link A and the notice link B in "page SI" as a link source in accordance with the read-out insertion positions, para[0078], in 6-14/ , a notice link may be displayed as text information representing a title of a page as a link target, or may be displayed with text information desired by a site administrator. In this case, the site administrator can input the desired text information through the input section 40, para[0077], In 12-20/As one example, the webpage with notice links inserted therein may be displayed on the browser of the user modifying the textual content to associate the particular trigger string with a link to a particular development tool since the webpage is modified by inserting the notice link which is selected by user to launch the SOX Act compliance solution as described above ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Lopez with Sugimura to incorporate the feature of  a stack trace that reports code, the particular trigger string being a reference to particular application code of the application in the stack trace,  modifying the textual content to associate the particular trigger string with a link to a particular development tool, the link further specifying a particular item that includes or is associated with the particular application code; responsive to user input that selects the link associated with the particular trigger string from the modified textual content at a client, opening the particular application code in the particular development tool based upon the particular item specified by the link 
Lopez and Sugimura do not explicitly teach a stack trace that reports code being executed by an application at a specific time. However, Feuerlein teaches a stack trace that reports code being executed by an application at a specific time( Example 4: The computer-implemented method of Example 1, wherein the error context comprises a stack trace , para[0087]/ the error information container 1022 may display the same information as the previous error information container 1012. The code editing container 1024 may display a code segment comprising at least a portion of the code from code editing container 1002. The code segment may be editable. The code editing container 1024 may be treated as a sandbox, wherein changes to the code segment do not affect code outside the sandbox, such as the code from code editing container 1002. The suggested fix container 1026 may display a list of one or more suggested change sequences to the code which may remove the error, para[0069], ln 11-35/ The threshold period of time may be, for example, 1-3 seconds, 1-5 seconds, 1-10 seconds, 2-10 seconds, 3-10 seconds, or 3-8 seconds. If the accept button 1052 is activated by the user, then the predicted fix is applied to the code in the code editing container 1002, para[0076], ln 33-40/ a plurality of fix information containers may describe suggested change sequences that follow a similar theme or strategy. In an embodiment, a plurality of fix information containers may be automatically tagged as related by comparing attributes such as the title, short description, or suggested change sequence. The one or more fix comment containers 1048-1049 may comprise interactive elements allowing users to post comments about a suggested change sequence described in a corresponding fix information container. Each fix comment containers 1048-1049 may be placed adjacent to a fix information container or placed in another way which indicates which fix information container 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Lopez  and Sugimura with Smith to incorporate the feature of a stack trace that reports code being executed by an application at a specific time because this  provides better tools to help programmers eliminate errors in their code.
As to claim 21,  Smith teaches wherein the specific time is a time at which an error occurred in the application while generating at least a portion of the textual content, the stack trace listing references to multiple functions of the code in a stack of functions that were being executed at the time(para[0069], ln 11-35/ para[0076], ln 33-40/ para[0075), ln 31-50/ Fig. 10 E) for the same reason as to claim 1above.  
 
 
4. Claims  2, 4, 5, 6, 7, 10, 11, 12, 14, 15, 16, 17, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez(US 20110178973) in view of Sugimura(US 20080022213) in view of  Smith(US 20200097389 A1) and further in view of Teplitsky(US 20050138004 Al).

As to claim 2, Teplitdky teaches the textual content is a. webpage; wherein the instructions, when executed by the one or more computing devices, further cause: instructing a web browser that requested the webpage to perform the searching, selecting, and modifying (para [0048]).

As to claim 4, Lopez reaches the textual content includes a stack trace; wherein the particular trigger string includes a file name and a line number in the stack trace; wherein the particular item is a file having the file name; wherein launching the particular development
 tool based upon the particular item comprises opening the file in a code editor to the line number( col 7, In 16-46).
As to claim 5, Lopez teaches the particular content augmentation rale Includes: a pattern that the particular trigger string matches; an insertion or substitution rule by which the particular Item is determinable from the particular trigger string; and a Uniform Resource Locator for the particular development tool( col 1. In 22-36/col 9, In 40-55).
As to claim 6, Teplitsky teaches modifying the textual content to link the particular trigger string to the particular development tool comprises: modifying the textual content to include a menu activated by selection of the particular trigger siring, wherein the menu includes two or more links that Me the particular trigger string to different development tools/ para[([0029] for the same reason as claim 2 above.
As to claim 7, Tepliidky teaches wherein launching the particular development tool based upon the particular item comprises instructing the particular development tool to search for the particular item/ para[0048] ) for the same reason as claim 2 above.
As to claim 10, Teplitdky teaches the particular development tool is one of: a bug database, a testing framework, a versioning control system, or debugger( claim 32) for the same reason as claim 2 above.
As to claim 11, it is rejected for the same reason as claim 1 above. In additional, Lopez teaches receiving one or more requests, over a network, front a client computing device; responsive to the one or more requests, sending instructions to the client computing device over the network, wherein the instructions are configured to, when executed by the client computing device, cause the client computing device to perform(The response receiving component 110 receives an initial response to a content request. For example, a web application may provide the initial response after receiving an HTTP request from a client. The web application may provide the response to the response receiving component 110 as part of a request handling workflow provided by a Webserver. The response receiving component 110 may also receive information associated with the response, such as the request, request headers, response headers, server variables, and so forth. The components of the content rewriting system 100 can use this information in rewriting rules to modify the initial response, col 3, In 57-67 to col 4, In 1-10).
As to claims 12,14,15,16,17,20, 22, they are rejected for the same reasons as claims 1, 2, 4, 5, 6, 7, 8, 21  above.

s 3, 9, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez(US 20110178973) in view of Sugimura(US 20080022213) in view of  Smith(US 20200097389 A1) in view of Teplitsky(US 20050138004 Al) and further in view of Charytoniuk(US 9098174 Bl).

As to claim 3, Lopez, Sugimura, Smith and Teplitsky do not teach wherein the instructions are stored at least partially in a bookmarked, extension, or plug-in installed to the web browser; wherein at least the modifying is responsive to user input activating the bookmarked, extension, or plugin, However, Charytoniuk teaches instructions are stored at least partially in a bookmarked, extension, or plug-in installed to the web browser; wherein at least the modifying is responsive to user input activating the bookmarked, extension, or plug into For example, the user may select the social networking website browser extension. In response, an instance of the browser extension is launched and the string of text entered as the first input is sent to the browser extension. The browser extension then sends the first input to the social networking profile of the user in order to update the status portion. In this way, a user is able to perform functions other than URL requests or search queries using the navigation field of a browser. Additionally, a user is provided the ability to interact with websites without navigating to the website, col 3, In 45-65).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Lopez, Sugimura, Smith  and Teplitsky with Charytoniuk to incorporate the feature of instructions are stored at least partially in a bookmarked, extension, or plug-in Installed to the web browser; wherein at least the modifying is responsive to user input activating the bookmarked, extension, or plug-in 
As to claim 9, Charytoniuk teaches  the particular development tool is, or is a component of, a client-side Integrated Development Environment; wherein launching the particular development tool based upon the particular item comprises sending one or more instructions to a plug-in installed to the Integrated Development Environment, the plug-in configured to cause the Integrated Development Environment to perform 
As to claims 13, 19, they are rejected for the same reason as claim 3 above.

                                                Response to the argument:

 6.    Applicant amendment filed on 02/24/2021 has been considered but they are not persuasive:

Applicant argued in substance that:

(1) “ Claim 1 presently clarifies that "the textual content include a stack trace that reports code being executed by an application at a specific time," the "the particular trigger string a reference to particular application code of the application in the stack trace," and the link, when selected, causes "opening the particular application code in the particular development tool." The cited references fail to teach or suggest anything like these elements.”

7.    Examiner respectfully disagreed with Applicant's remarks:

As to the point (1),  Sugimura  teaches FIG. 17, for example, the page PS about "introductory seminar on the SOX Act compliance" should be constructed at a layer[stack trace] below "web-seminars for business managers" (at the first lower layer). The page P.sub.d about "advantages of introducing the SOX Act compliance solution" should be constructed at a layer below "introduction of our solutions" (at the second lower layer[stack trace] ). Furthermore, the page P.sub.g from which "a catalogue of the SOX Act compliance solution can be downloaded" should be constructed at a layer[stack trace] below the page P.sub.d about "advantages of introducing the SOX Act compliance solution", para[0005]/ the page P.sub.s about "introductory seminar on the SOX Act compliance" as a link source and the page P.sub.g from which "a catalogue of the SOX Act compliance solution can be downloaded" as a link target, para[0007], ln 1-6/ notice link A and the notice link B stored in the link format storage section 41. The page generation section 49 inserts the notice link A and the notice link B in "page SI" as a link source in accordance with the read-out insertion positions, para[0078], in 6-14 and 
Smith teaches Example 4: The computer-implemented method of Example 1, wherein the error context comprises a stack trace , para[0087]/ the error information container 1022 may display the same information as the previous error information container 1012. The code editing container 1024 may display a code segment comprising at least a portion of the code from code editing container 1002. The code segment may be editable. The code editing container 1024 may be treated as a sandbox, wherein changes to the code segment do not affect code outside the sandbox, such as the code from code editing container 1002. The suggested fix container 1026 
                                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Chow, Dennis can be reached on ( 571) 272-7767 . The faxphone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR)system. Status information for published applications may be
obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://palr-direct.uspto.gov. Should you have questions on access to the Private PAIP
system, contact the Electronic Business Center (EBC) at866-217-9197(toll-free).

/LECHI TRUONG/
Primary Examiner, Art Unit 2194